EXHIBIT CONFIDENTIAL TREATMENT REQUESTED CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION TURNKEY ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT FOR SOLAR PHOTOVOLTAIC GENERATING FACILITY BETWEEN FLORIDA POWER & LIGHT COMPANY, as FPL AND SUNPOWER CORPORATION, SYSTEMS, as Contractor Dated as of July 3, 2008 TURNKEY ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT FOR SOLAR PHOTOVOLTAIC GENERATING FACILITY TABLE OF CONTENTS Page ARTICLE I. GENERAL MATTERS 1 1.1 Defined Terms 1 1.2 Interpretation 13 1.3 Appendices 14 1.4 Order of Precedence 15 1.5 Language 15 ARTICLE II. RETENTION OF CONTRACTOR 15 2.1 Retention of Contractor 15 2.2 Status of Contractor; No Partnership 15 2.3 Subcontractors and Vendors. 16 ARTICLE III. CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF CONTRACTOR 17 3.1 Scope of Work; Applicable Standards. 17 3.2 Control and Method of the Work. 19 3.3 Compliance with Law 19 3.4 Certain Matters Pertaining to Job Site. 19 3.5 FPL Access to Job Site 21 3.6 Inspection and Testing of Work in Progress. 21 3.7 No Waiver of Responsibility 22 3.8 Defective Work 22 3.9 Clean-Up. 22 3.10 Obtaining, Maintaining and Identifying Permits 23 3.11 Labor. 24 3.12 Project Management and Contractor’s Representative. 25 3.13 Temporary Office Quarters. 26 3.14 Cooperation with Other Contractors/Community. 26 3.15 Protection and Safety. 26 3.16 Environmental Matters. 27 3.17 Fire Prevention. 29 3.18 Religious and Archaeological Resources 29 3.19 Reports, Plans and Manuals. 29 3.20 Drawings, Engineering Data and Other Materials. 31 3.21 Operating and Maintenance Manuals 32 3.22 Training of O&M Personnel. 32 3.23 Accounting Information; Financial Reporting Requirements 33 3.24 Contractor Taxes. 33 3.25 Claims and Liens for Labor and Materials 34 3.26 Spare Parts Availability. 34 3.27 Contractor’s Obligation to Notify 35 3.28 Construction Utilities 35 3.29 Lines and Grades 35 3.30 Temporary Structures 36 3.31 Weatherproof Coverings 36 3.32 Intellectual Property Rights. 36 3.33 Emergencies 37 3.34 [Intentionally Deleted] 37 3.35 Wastewater, Potable Water 37 3.36 [Intentionally Deleted] 37 3.37 Start Up Process 37 3.38 Accommodations Regarding Testing 37 Solar Photovoltaic EPC Page ii of vi TURNKEY ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT FOR SOLAR PHOTOVOLTAIC GENERATING FACILITY TABLE OF CONTENTS (continued) 3.39 Access 37 3.40 Nature of Obligations 37 ARTICLE IV. CERTAIN OBLIGATIONS OF FPL 37 4.1 Permits 37 4.2 Interconnection Facilities 38 4.3 FPL Obligations in Scope of Work 38 4.4 [Intentionally Deleted] 38 4.5 Access to Property Site 38 4.6 [Intentionally Deleted] 38 4.7 Description of Property Site 38 4.8 Notice of Financial Closing 38 4.9 FPL Taxes 38 4.10 FPL’s Cooperation 38 4.11 FPL’s Representative 39 4.12 [Intentionally Deleted] 39 4.13 Operation and Maintenance 39 ARTICLE V. PROJECT SCHEDULE 39 5.1 Commencement of Work 39 5.2 Notice to Proceed 39 5.3 Project Schedule. 40 5.4 Acceleration of Work 41 5.5 Liquidated Damages 42 ARTICLE VI. CHANGE ORDERS 42 6.1 Change Order at FPL’s Request. 42 6.2 Change Orders Requested by Contractor. 43 6.3 Changes to Contract Price; Disputes 44 6.4 Information Requests 44 6.5 Minor Changes 44 ARTICLE VII. CONTRACT PRICE; PAYMENTS TO CONTRACTOR 45 7.1 Contract Price 45 7.2 Requests for Payment 45 7.3 General Provisions For Payments. 46 7.4 Intentionally Deleted. 47 7.5 Letters of Credit 47 7.6 Liens. 48 ARTICLE VIII. TITLE, RISK OF LOSS AND POSSESSION 49 8.1 Clear Title 49 8.2 Risk of Loss 49 ARTICLE IX. INSURANCE 49 9.1 Contractor Insurance Policies 49 9.2 Form of Contractor Insurance Policies. 51 9.3 Qualified Insurers 51 9.4 Certificates of Insurance 52 9.5 Inspection of Contractor Insurance Policies 52 9.6 Subcontractors’ Insurance 52 9.7 Remedy on Failure to Insure 52 Solar Photovoltaic EPC Page iii of vi TURNKEY ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT FOR SOLAR PHOTOVOLTAIC GENERATING FACILITY TABLE OF CONTENTS (continued) 9.8 Management of Insurance Policies 52 9.9 FPL Insurance Policies 52 9.10 Form of FPL’s Policies 53 9.11 Contractor’s Assistance 54 9.12 Responsibility for Safe Delivery of Materials of Contractor 54 9.13 No Limitation on Liability 54 9.14 FPL Controlled Insurance Program 54 ARTICLE X. SYNCHRONIZATION, TESTS, MECHANICAL COMPLETION, PROVISIONAL ACCEPTANCE AND FINAL ACCEPTANCE 54 10.1 General. 54 10.2 Synchronization 55 10.3 Mechanical Completion 55 10.4 Performance Tests 56 10.5 Performance Shortfalls. 56 10.6 Punch List. 57 10.7 Provisional Acceptance. 58 10.8 Final Acceptance of the Plant 58 10.9 Changes in Guaranteed Dates 59 10.10 Revenues 59 ARTICLE XI. CONTRACTOR GUARANTEES AND LIQUIDATED DAMAGES 59 11.1 Completion Guarantee. 59 11.2 Schedule Liquidated Damages. 59 11.3 Final Acceptance Performance Level; Guaranteed Performance
